                   Case 20-51002-BLS             Doc 3        Filed 11/05/20       Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                    § Chapter 11 Case
                                                          §
Old LC, Inc., et al.1                                     § Case No. 19-11791 (BLS)
                                                          §
                  Debtors.                                § Jointly Administered

                                                          §
Official Committee of Unsecured Creditors                 §
of Old LC, Inc., et al., for and on behalf of             §
the estates of Old LC, Inc., et al.;                      §
                                                          §
                                    Plaintiff,            §
                                                          §
v.                                                        §    Adv. No. 20-51002 (BLS)
                                                          §
Upfront V, LP, Breakwater Credit                          §
Opportunities Fund, L.P.; Upfront GP V,                   §
LLC; Mark Suster; Dana Kibler; Gregory                    §
Bettinelli; Saif Mansour; Aamir Amdani;                   §
Eric Beckman; Darrick Geant; and Joseph                   §
Kaczorowski                                               §
                                                          §
                                    Defendants.           §

                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE

    Pursuant to Local Rule 9010-1 of the Local Rules of Bankruptcy Practice and Procedures and
the attached certification, counsel moves the admission pro hac vice of Joshua L. Hedrick, of
Hedrick Kring, PLLC, to represent the Official Committee of Unsecured Creditors, in the above-
captioned case and any related proceedings.

Dated: November 5, 2020                                        MORRIS JAMES LLP
                                                               /s/ Jeffrey R. Waxman
                                                               Jeffrey R. Waxman (DE Bar No. 4159)
                                                               500 Delaware Avenue, Suite 1500
                                                               Wilmington, DE 19801
                                                               Telephone: (302) 888-6800
                                                               E-mail: jwaxman@morrisjames.com

     1
         The Debtors are the following four entities (the last four digits of their respective taxpayer identification
numbers, if any, follow in parentheses): Old LC, Inc. (7119), Old LC Holdings, Inc., Old LCF, Inc., and Old LC
Parent, Inc. The Debtors’ noticing address in these Chapter 11 cases is c/o Bryan Cave Leighton Paisner LLP, Attn:
Mark I. Duedall, 1201 W. Peachtree Street, 14th Floor, Atlanta, Georgia 30309.



WS01\134180\0001\12293544.v1-11/5/20
                 Case 20-51002-BLS        Doc 3       Filed 11/05/20   Page 2 of 2




        CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, and
am admitted, and in good standing as a member of the State of Texas. I submit to the disciplinary
jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of
this action. I also certify that I am generally familiar with this Court’s Local Rules and with the
Standing Order for District Court Fund effective 9/1/2016. I further certify that the annual fee of
$25.00 has been paid to the Clerk of the Court for District Court.

Dated: November 5, 2020                       /s/ Joshua L. Hedrick
                                              Joshua L. Hedrick, Esq.
                                              HEDRICK KRING, PLLC
                                              1700 Pacific Avenue, Suite 4650
                                              Dallas, Texas 75201
                                              Telephone: (214) 880-9600
                                              Facsimile: (214) 481-1844
                                              E-mail: Josh@HedrickKring.com




                                   ORDER GRANTING MOTION
    IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.




                                                  2
WS01\134180\0001\12293544.v1-11/5/20
